DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 7-13, 15-18, 21-22, 24-31, 33, 37-43, 45-48, 51-52, and 54-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1907726, Agenda item: 7.2.1.2, Source: Nokia, Nokia Shanghai Bell, Title: 2-step RACH procedure feature lead summary, now onwards Document Nokia)

Regarding Claim 1,	Document Nokia discloses a method of wireless communication comprising: 
receiving, by a user equipment (UE) from a base station (BS), a random access channel (RACH) response message as part of a two-step RACH procedure; (Document Nokia, whole document, section 3 and section 4, 2-step RACH, Document Nokia is directed towards two-step RACH, Document Nokia section 2.3 and section 3.2 disclose about UE and gNB (BS), section 3.6 page 10 discloses about 2-step RACH RA response or 2-step RACH RA response window) 
decoding, by the UE, a physical downlink control channel (PDCCH) of the RACH response message to obtain a resource indicator based on a downlink control information (DCI) of the PDCCH; (Document Nokia, section 3.2, and 3.3, section 3.2 page 6 discloses about UE’s PDCCH blind decoding, section 3.6 page 10 discloses about 2-step RACH RA response or 2-step RACH RA response window, section 3.2 discloses PDSCH whereas section 3.3 disclose PDCCH and PDSCH as well as DCI, resource indicator in the DCI, HARQ-ACK be indicated in PDCCH, PDSCH in addition to implicitly derivation)
determining, by the UE, physical uplink control channel (PUCCH) resources to use for a hybrid automatic repeat request (HARQ) procedure from accessing a look-up table based on the resource indicator; and (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources, section 3 discloses resource indicator.  Tables disclosed in the document are look-up tables)
(Document Nokia, page 7, section 3, HARQ operation for MsgB, PUCCH resources)

Regarding Claim 7,	 Document Nokia discloses the method of claim 1, wherein the UE is in a radio resource control (RRC) connected state.  (Document Nokia, Document Nokia discloses about RRC_CONNECTED state UE on page 5 and page 22 respectively)

Regarding Claim 8,	 Document Nokia discloses the method of claim 1, further comprising: 
decoding, by the UE prior to the transmitting, a physical downlink shared channel (PDSCH) of the RACH response message; and (Document Nokia, section 3.2, and 3.3, section 3.2 page 6 discloses about UE’s PDCCH blind decoding, section 3.6 page 10 discloses about 2-step RACH RA response or 2-step RACH RA response window)
determining, by the UE, a timing advance from the PDSCH of the RACH response message for the HARQ procedure. (Document Nokia, section 2.3, page 2 discloses about UE assisted timing adjustment which is interpreted as timing advance) 
 
Regarding Claim 9,	 Document Nokia discloses a method for wireless communication comprising: 
(Document Nokia, section 3 and section 4, 2-step RACH, Document Nokia is directed towards two-step RACH, Document Nokia section 2.3 and section 3.2 disclose about UE and gNB (BS)) 
decoding, by the UE, a physical downlink shared channel (PDSCH) of the RACH response message to obtain a resource indicator; (Document Nokia, section 3.2, and 3.3, section 3.2 page 6 discloses about UE’s PDCCH blind decoding, section 3.6 page 10 discloses about 2-step RACH RA response or 2-step RACH RA response window)
determining, by the UE, physical uplink control channel (PUCCH) resources to use for a hybrid automatic repeat request (HARQ) procedure based on the resource indicator from the PDSCH; and (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources)
transmitting, by the UE to the BS, a HARQ message using the PUCCH resources. (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources)
  
Regarding Claim 10,	 Document Nokia discloses the method of claim 9, wherein the PUCCH resources determined from the PDSCH include dynamically selected configuration parameters. (Document Nokia, section 3.1 page 4, section 3.2 page 4-6 and section 3.3 page 7 disclose about PDSCH.  Section 4.2 page 14-16 discloses about 2-step RACH parameter configuration, section 4.1 discloses about RA procedure selection)
  
Regarding Claim 11,	 Document Nokia discloses the method of claim 9, wherein the RACH message comprises a multicast message. (Document Nokia, page 7, the multicast message is disclosed at page 7 of the document)
 
Regarding Claim 12,	 Document Nokia discloses the method of claim 9, wherein the RACH message comprises a unicast message. (Document Nokia, page 7, unicast transmission/unicast message is disclosed at page 7 of the document)

Regarding Claim 13,	 Document Nokia discloses the method of claim 9, wherein the determining the PUCCH resources further comprises: (Document Nokia, section 3 page 7 discloses PUCCH resources)
accessing, by the UE, a look-up table based on the resource indicator. (Document Nokia, section 3 page 7 discloses resource indicator, tables in the document are the look-up tables)
 
Regarding Claim 15,	 Document Nokia discloses the method of claim 9, wherein the decoding further comprises: (Document Nokia, section 3.2 page 6, UE’s PDCCH blind decoding)
(Document Nokia, page 8-9, section 3.4, RNTI design for MsgB) 
 
Regarding Claim 16,	 Document Nokia discloses the method of claim 9, wherein the UE is in a radio resource control (RRC) idle/inactive state. (Document Nokia, Document Nokia discloses about RRC_CONNECTED state/INACTIVE UE on page 5 and page 22 respectively)
 
Regarding Claim 17,	 Document Nokia discloses the method of claim 9, wherein the determining further comprises: 
determining, by the UE, a timing advance from the PDSCH of the RACH response message for the HARQ procedure. (Document Nokia, section 2.3, page 2 discloses about UE assisted timing adjustment which is interpreted as timing advance) 
 
Regarding Claim 18,	 Document Nokia discloses a method of wireless communication comprising: 
receiving, by a base station (BS) from a user equipment (UE), a random access channel (RACH) message as part of a two-step RACH procedure; (Document Nokia, section 3 and section 4, 2-step RACH, Document Nokia is directed towards two-step RACH, Document Nokia section 2.3 and section 3.2 disclose about UE and gNB (BS)) 
(Document Nokia, section 3, page 7 discloses PUCCH resources and resource indicator.  Section 3 also discloses DCI and PDCCH)
transmitting, by the BS to the UE, the PDCCH as part of a RACH response message; and (Document Nokia, the section 2.3 and section 3.2 disclose UE and gNB (BS), section 3 discloses PDCCH.  Section 3.6, page 10 discloses about 2-step RA response or 2-step RACH RA response window)
receiving, by the BS from the UE, a hybrid automatic repeat request (HARQ) message using the PUCCH resources. (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources)
 
Regarding Claim 21,	 Document Nokia discloses the method of claim 18, wherein the RACH response message comprises a multicast message. (Document Nokia, page 7, the multicast message is disclosed at page 7 of the document)

 Regarding Claim 22,	 Document Nokia discloses the method of claim 18, wherein the RACH response message comprises a unicast message. (Document Nokia, page 7, unicast transmission/unicast message is disclosed at page 7 of the document)

Regarding Claim 24,	 Document Nokia discloses the method of claim 18, wherein the UE is in a radio resource control (RRC) connected state. (Document Nokia, Document Nokia discloses about RRC_CONNECTED state UE on page 5 and page 22 respectively)
 
Regarding Claim 25,	 Document Nokia discloses the method of claim 18, further comprising: 
including, by the BS, a timing advance for the UE in a physical downlink shared channel (PDSCH) of the RACH response message; and (Document Nokia, section 2.3, page 2 discloses about UE assisted timing adjustment as well as gNB (BS) assisted timing adjustment (timing advance).
transmitting, by the BS to the UE, the PDSCH as another part of the RACH response message.  (Document Nokia, section 3.6 discloses 2-step RACH RA response or 2-step RACH RA response window, Section 3.1, page 4, section 3.2, page 4-6 and section 3.3, page 7 disclose PDSCH)

Regarding Claim 26,	 Document Nokia discloses a method of wireless communication comprising: 
receiving, by a base station (BS) from a user equipment (UE), a random-access channel (RACH) message as part of a two-step RACH procedure; (Document Nokia, section 3 and section 4, 2-step RACH, Document Nokia is directed towards two-step RACH, Document Nokia section 2.3 and section 3.2 disclose about UE and gNB (BS)) 
including, by the BS, a resource indicator in a physical downlink shared channel (PDSCH) to determine physical uplink control channel (PUCCH) resources; (Document Nokia, Section 3.1, page 4, section 3.2, page 4-6 and section 3.3, page 7 disclose PDSCH, section 3, page 7 disclose PUCCH resources)
 transmitting, by the BS to the UE, the PDSCH as part of a RACH response message; and (Document Nokia, Section 3.1, page 4, section 3.2, page 4-6 and section 3.3, page 7 disclose PDSCH, Section 3.6 disclose about RACH response message, section 2.3 and 3.2 disclose about UE and gNB (BS))
receiving, by the BS from the UE, a hybrid automatic repeat request (HARQ) message using the PUCCH resources. (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources, section 2.3 and 3.2 disclose about UE and gNB (BS))
 
Regarding Claim 27,	 Document Nokia discloses the method of claim 26, wherein the RACH message comprises a multicast message. (Document Nokia, page 7, the multicast message is disclosed at page 7 of the document)
 
Regarding Claim 28,	 Document Nokia discloses the method of claim 26, further comprising: 
scrambling, by the BS prior to the transmitting and as part of the RACH response message, a cyclic redundancy check (CRC) of a physical downlink control channel (PDCCH) with a message B radio network temporary identifier (RNTI).  (Document Nokia, page 8-9, section 3.4, RNTI design for MsgB, section 3 page 10 discloses CRC scrambled) 

Regarding Claim 29,	 Document Nokia discloses the method of claim 26, wherein the UE is in a radio resource control (RRC) idle/inactive state.  (Document Nokia, Document Nokia discloses about RRC_CONNECTED state/INACTIVE UE on page 5 and page 22 respectively)
 
Regarding Claim 30,	 Document Nokia discloses the method of claim 26, further comprising: 
including, by the BS, a timing advance for the UE in the PDSCH of the RACH response message prior to the transmitting.  (Document Nokia, section 2.3, page 2 discloses about UE assisted timing adjustment which is interpreted as timing advance, the Document also discloses about gNB (BS) assisted timing adjustment) 

Regarding Claim 31,	 Document Nokia discloses a user equipment, comprising: (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE)
a transceiver configured to receive, from a base station (BS), a random-access channel (RACH) response message as part of a two-step RACH procedure; and (Document Nokia, section 3 and section 4, 2-step RACH, Document Nokia is directed towards two-step RACH, Document Nokia section 2.3 and section 3.2 disclose about UE and gNB (BS)) 
a processor configured to: (Document Nokia, UE has a processor)
(Document Nokia, section 3.2, and 3.3, section 3.2 page 6 discloses about UE’s PDCCH blind decoding, section 3.6 page 10 discloses about 2-step RACH RA response or 2-step RACH RA response window)
determine physical uplink control channel (PUCCH) resources to use for a hybrid automatic repeat request (HARQ) procedure from accessing a look-up table based on the resource indicator, (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources)
wherein the transceiver is further configured to transmit, to the BS, a HARQ message using the PUCCH resources. (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources)
 
Regarding Claim 33,	 Document Nokia discloses the user equipment of claim 31, wherein the processor is further configured to: (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE which has a processor)
access the resource indicator in a PUCCH resource indicator field of the DCI.  (Document Ericsson, section 2 discloses about PUCCH resource indicator field of the DCI)

Regarding Claim 37,	Document Nokia discloses the user equipment of claim 31, wherein the user equipment is in a radio resource control (RRC) connected state. (Document Nokia, Document Nokia discloses about RRC_CONNECTED state UE on page 5 and page 22 respectively)
 
Regarding Claim 38,	 The user equipment of claim 31, wherein the processor is further configured to: (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE, which has a processor)
decode, prior to the transmission, a physical downlink shared channel (PDSCH) of the RACH response message; and (Document Nokia, section 3.2, and 3.3, section 3.2 page 6 discloses about UE’s PDCCH blind decoding, section 3.6 page 10 discloses about 2-step RACH RA response or 2-step RACH RA response window)
determine a timing advance from the PDSCH of the RACH response message for the HARQ procedure.  (Document Nokia, section 2.3, page 2 discloses about UE assisted timing adjustment which is interpreted as timing advance) 

Regarding Claim 39,	 Document Nokia discloses a user equipment, comprising: (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE)
a transceiver configured to receive, from a base station (BS), a random-access channel (RACH) response message as part of a two-step RACH procedure; and (Document Nokia, section 3 and section 4, 2-step RACH, Document Nokia is directed towards two-step RACH, Document Nokia section 2.3 and section 3.2 disclose about UE and gNB (BS)) 
(Document Nokia, UE has a processor which is understood in the art)
decode a physical downlink shared channel (PDSCH) of the RACH response message to obtain a resource indicator; and (Document Nokia, section 3.2, page 4-6 and section 3.3, page 7 disclose about PDSCH, section 3.6 disclose about RACH response message)
determine physical uplink control channel (PUCCH) resources to use for a hybrid automatic repeat request (HARQ) procedure based on the resource indicator from the PDSCH, (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources)
wherein the transceiver is further configured to transmit, to the BS, a HARQ message using the PUCCH resources. (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources)
 
Regarding Claim 40,	 Document Nokia discloses the user equipment of claim 39 (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE), wherein the PUCCH resources determined from the PDSCH include dynamically selected configuration parameters. (Document Nokia, section 3.1 page 4, section 3.2 page 4-6 and section 3.3 page 7 disclose about PDSCH.  Section 4.2 page 14-16 discloses about 2-step RACH parameter configuration, section 4.1 discloses about RA procedure selection)
 
Regarding Claim 41,	 Document Nokia discloses the user equipment of claim 39 (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE), wherein the RACH message comprises a multicast message. (Document Nokia, page 7, the multicast message is disclosed at page 7 of the document)

 Regarding Claim 42,	 Document Nokia discloses the user equipment of claim 39 (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE), wherein the RACH message comprises a unicast message.  (Document Nokia, page 7, unicast transmission/unicast message is disclosed at page 7 of the document)
 
Regarding Claim 43,	 Document Nokia discloses the user equipment of claim 39 (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE), wherein the processor is further configured to access a look-up table based on the resource indicator. (Document Nokia, section 3 discloses resource indicator.  The tables in the document are look-up tables)
 
Regarding Claim 45,	 Document Nokia discloses the user equipment of claim 39, wherein the processor is further configured, as part of the decode, to: (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE which has a processor)
(Document Nokia, page 8-9, section 3.4, RNTI design for MsgB) 
 
Regarding Claim 46,	 Document Nokia discloses the user equipment of claim 39 (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE), wherein the user equipment is in a radio resource control (RRC) idle/inactive state. (Document Nokia, Document Nokia discloses about RRC_CONNECTED state/INACTIVE UE on page 5 and page 22 respectively)
  
Regarding Claim 47,	 Document Nokia discloses the user equipment of claim 39, wherein the processor is further configured, as part of the determination, to: (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE which has a processor)
determine a timing advance from the RACH response message PDSCH for the HARQ procedure. (Document Nokia, section 2.3, page 2 discloses about UE assisted timing adjustment which is interpreted as timing advance) 
 
Regarding Claim 48,	 Document Nokia discloses a base station, comprising: (Document Nokia, section 2.3, section 3.2 discloses about a gNB which is a base station)
(Document Nokia, section 3 and section 4, 2-step RACH, Document Nokia is directed towards two-step RACH, Document Nokia section 2.3 and section 3.2 disclose about UE and gNB (BS)) 
a processor configured to include a resource indicator in downlink control information (DCI) in a physical downlink control channel (PDCCH), the resource indicator related to physical uplink control channel (PUCCH) resources; (Document Nokia, Section 3, page 7 disclose about DCI, PDCCH, and PUCCH resources)
wherein the transceiver is further configured to: (Document Nokia)
transmit, to the UE, the PDCCH as part of a RACH response message; and (Document Nokia, section 3, page 7 discloses about PDCCH.  Section 3.6, page 10 discloses RACH response message)
 receive, from the UE, a hybrid automatic repeat request (HARQ) message using the PUCCH resources. (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources)

Regarding Claim 51,	 Document Nokia discloses the base station of claim 48 (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station), wherein the RACH response message comprises a multicast message. (Document Nokia, page 7, the multicast message is disclosed at page 7 of the document)
 
Regarding Claim 52,	 Document Nokia discloses the base station of claim 48 (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station), wherein the RACH response message comprises a unicast message.  (Document Nokia, page 7, unicast transmission/unicast message is disclosed at page 7 of the document)
 
Regarding Claim 54,	 Document Nokia discloses the base station of claim 48 (Document Nokia, section 2.3, section 3.2 discloses about a gNB which is a base station), wherein the UE is in a radio resource control (RRC) connected state.  (Document Nokia, Document Nokia discloses about RRC_CONNECTED state UE on page 5 and page 22 respectively)
 
Regarding Claim 55,	 Document Nokia discloses the base station of claim 48, wherein: (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station)
the transceiver is further configured to transmit, to the UE, the PDSCH as another part of the RACH response message. (Document Nokia, section 2.3, 3.2 and 3.3 disclose about UE.  Section 3.2 and 3.3 disclose about PDSCH.  Section 3.6, page 10 discloses about RACH response message)
 
Regarding Claim 56,	 Document Nokia discloses a base station, comprising: (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station)
(Document Nokia, section 3 and section 4, 2-step RACH, Document Nokia is directed towards two-step RACH, Document Nokia section 2.3 and section 3.2 disclose about UE and gNB (BS)) 
a processor configured to include a resource indicator in a physical downlink shared channel (PDSCH) to determine physical uplink control channel (PUCCH) resources; (Document Nokia, Section 3.2, page 4-6, section 3.3, page 7 disclose about PDSCH.  Section 3.3, page 7 discloses about resource indicator, and PUCCH resources)
wherein the transceiver is further configured to: (Document Nokia, BS (gNB) has a transceiver)
transmit, to the UE, the PDSCH as part of a RACH response message; and (Document Nokia, section 3.6, page 10 discloses about 2-step RACH RA response or 2-step RACH RA response window)
 receive, from the UE, a hybrid automatic repeat request (HARQ) message using the PUCCH resources.  (Document Nokia, section 3, page 7, HARQ operation for MsgB, PUCCH resources)

Regarding Claim 57,	 Document Nokia discloses the base station of claim 56 (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station), wherein the RACH message comprises a multicast message.  (Document Nokia, page 7, the multicast message is disclosed at page 7 of the document)

Regarding Claim 58,	 Document Nokia discloses the base station of claim 56, wherein the processor is further configured to: (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station and has a processor)
scramble, as part of the RACH response message, a cyclic redundancy check (CRC) of a physical downlink control channel (PDCCH) with a message B radio network temporary identifier (RNTI).  (Document Nokia, page 8-9, section 3.4, RNTI design for MsgB, section 3 page 10 discloses CRC scrambled) 

Regarding Claim 59,	 Document Nokia discloses the base station of claim 56 (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station), wherein the UE is in a radio resource control (RRC) idle/inactive state. (Document Nokia, Document Nokia discloses about RRC_CONNECTED state/INACTIVE UE on page 5 and page 22 respectively)
  
Regarding Claim 60,	 Document Nokia discloses the base station of claim 56, wherein the processor is further configured to: (Document Nokia, section 2.3, section 3.2 discloses about a gNB which is a base station, and has a processor)
include a timing advance for the UE in the PDSCH of the RACH response message prior to the transmission. (Document Nokia, section 2.3, page 2 discloses about UE assisted timing adjustment which is interpreted as timing advance) 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	 Claims 2-6, 14, 19-20, 23, 32, 35-36, 44, 49-50, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1907726, Agenda item: 7.2.1.2, Source: Nokia, Nokia Shanghai Bell, Title: 2-step RACH procedure feature lead summary, now onwards Document Nokia, in view of (TSG-RAN WG1 #92, Athens, Greece, February 26 – March 2, 2018, R1-1803393, Source: Ericsson, Title: Outcome of offline session on RACH and DCI, Agenda item: 7.1.3.1.4., now onwards Document Ericsson)

Regarding Claim 2,	 Document Nokia discloses the method of claim 1,
	Document Nokia does not explicitly discloses following:
	 wherein the DCI comprises DCI format 1_0.
	However, Document Ericsson discloses following:  
wherein the DCI comprises DCI format 1_0.  (Document Ericsson, section 2, DCI format 1_0 with RA-RNTI is used to schedule msg 2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of the claimed invention with that of Document Ericsson so that wherein the DCI comprises DCI format 1_0.  The motivation to combine the teachings of Document Ericsson would suggest improvement in NR as compared to LTE. (Document Ericsson, whole document, Emphasis: section 1 page 1, section 2 and section 4)

Regarding Claim 3,	 The combination of Document Nokia and Document Ericsson disclose the method of claim 1, wherein the decoding further comprises:
 	accessing, by the UE, the resource indicator in a PUCCH resource indicator field of the DCI. (Document Ericsson, section 2 discloses about PUCCH resource indicator field of the DCI)

Regarding Claim 4,	 The combination of Document Nokia and Document Ericsson disclose the method of claim 3, wherein the resource indicator comprises a length of four bits.  (Document Ericsson, section 2 discloses about PUCCH resource indicator as 2 bits reserved which can be a length of four bits)

Regarding Claim 5,	 The combination of Document Nokia and Document Ericsson disclose the method of claim 1, wherein the decoding further comprises:
 accessing, by the UE, a first part of the resource indicator in a first field of the DCI; (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3, and section 4 disclose about DCI fields)
accessing, by the UE, a second part of the resource indicator in a second field of the DCI following the first field with another field in between the first and second fields; and (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3, and section 4 disclose about DCI fields)
combining, by the UE, the first part and the second part to form the resource indicator. (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)
 
Regarding Claim 6,	 The combination of Document Nokia and Document Ericsson disclose the method of claim 1, wherein the look-up table comprises a first number of entries in response to the resource indicator comprising a length of four bits, and a second number of entries in response to the resource indicator comprising a length of three bits, the second number of entries comprising a subset of the first (Document Ericsson, section 1, section 2, section 3, and section 4 have lookup-tables which provide resource indicator and length of bit field information on various fields)
 
Regarding Claim 14,	 The combination of Document Nokia and Document Ericsson disclose the method of claim 13, wherein the look-up table comprises a first number of entries in response to the resource indicator comprising a length of four bits, and a second number of entries in response to the resource indicator comprising a length of three bits, the second number of entries comprising a subset of the first number of entries. (Document Ericsson, look-up tables disclose about resource indicator and various length bits)
  
Regarding Claim 19,	 The combination of Document Nokia and Document Ericsson disclose the method of claim 18, further comprising: 
configuring, by the BS, the DCI for inclusion in the PDCCH according to DCI format 1_0.  (Document Ericsson, section 2, DCI format 1_0 with RA-RNTI is used to schedule msg 2)
 
Regarding Claim 20,	 The combination of Document Nokia and Document Ericsson disclose the method of claim 19, wherein the configuring further comprises: 
splitting, by the BS, the resource indicator into a first part and a second part; (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)
(Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)
adding, by the BS, the second part in a second field of the DCI following the first field. (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)
  
Regarding Claim 23,	 The combination of Document Nokia and Document Ericsson disclose the method of claim 18, wherein a look-up table associated with the resource indicator comprises a first number of entries in response to the resource indicator comprising a length of four bits, and a second number of entries in response to the resource indicator comprising a length of three bits, the second number of entries comprising a subset of the first number of entries.  (Document Ericsson, section 1, section 2, section 3, and section 4 have lookup-tables which provide resource indicator and length of bit field information on various fields)
 
Regarding Claim 32,	The combination of Document Nokia and Document Ericsson disclose the user equipment of claim 31 (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE), wherein the DCI comprises DCI format 1_0.  (Document Ericsson, section 2, DCI format 1_0 with RA-RNTI is used to schedule msg 2)
 
Regarding Claim 34,	 The combination of Document Nokia and Document Ericsson disclose the user equipment of claim 33 (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE), wherein the resource indicator comprises a length of four bits. (Document Ericsson, section 2 discloses about PUCCH resource indicator as 2 bits reserved which can be a length of four bits)
 
Regarding Claim 35,	 The combination of Document Nokia and Document Ericsson disclose the user equipment of claim 31, wherein the processor is further configured to: (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE which has a processor)
access a first part of the resource indicator in a first field of the DCI; (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)
access a second part of the resource indicator in a second field of the DCI following the first field with another field in between the first and second fields; and (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)
 combine the first part and the second part to form the resource indicator. (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)
  
Regarding Claim 36,	 The combination of Document Nokia and Document Ericsson disclose the user equipment of claim 31 (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE), wherein the look-up table comprises a first number of entries in response to the resource indicator comprising four bits, and a second number of entries in response to the resource indicator comprising three bits, the second number of entries comprising a subset of the first number of entries. (Document Ericsson, section 1, section 2, section 3, and section 4 have lookup-tables which provide resource indicator and length of bit field information on various fields)
  
Regarding Claim 44,	 The combination of Document Nokia and Document Ericsson disclose the user equipment of claim 43 (Document Nokia, section 2.3, section 3.2 and section 3.3, Document Nokia discloses about a user equipment UE), wherein the look-up table comprises a first number of entries in response to the resource indicator comprising four bits, and a second number of entries in response to the resource indicator comprising three bits, the second number of entries comprising a subset of the first number of entries. (Document Ericsson, section 1, section 2, section 3, and section 4 have lookup-tables which provide resource indicator and length of bit field information on various fields)
 
Regarding Claim 49,	 The combination of Document Nokia and Document Ericsson disclose the base station of claim 48 (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station), wherein the processor is further (Document Ericsson, section 2, DCI format 1_0 with RA-RNTI is used to schedule msg 2)

Regarding Claim 50,	 The combination of Document Nokia and Document Ericsson disclose the base station of claim 49, wherein the processor is further configured to: (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station which has a processor)
split the resource indicator into a first part and a second part; (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)
add the first part in a first field of the DCI; and (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)
add the second part in a second field of the DCI following the first field. (Document Ericsson, section 2 and section 4 disclose about resource indicator, section 2, section 3 and section 4 disclose about DCI fields)

Regarding Claim 53,	 The combination of Document Nokia and Document Ericsson disclose the base station of claim 48 (Document Nokia, section 2.3, section 3.2 disclose about a gNB which is a base station), wherein a look-up table associated with the resource indicator comprises a first number of entries in response to the resource indicator comprising four bits, and a second number of entries in response (Document Ericsson, section 1, section 2, section 3, and section 4 have lookup-tables which provide resource indicator and length of bit field information on various fields)

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463